DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s response of 12/7/2020 has been received. The response includes a specification amendment which is entered (note missing reference numbers as indicated in drawing objection). 
Claim 21 is deleted and claims 22-40 are pending, with claim 22 withdrawn as non-elected.  
Note that the status identifier for claim 24 is incorrect and should indicate claim 24 as “(Currently Amended)”.   Claims 23-40 are addressed herein. 
Drawings
The drawings were received on 12/7/2020.  These drawings are partially acceptable as follows:
Figure 6 is not acceptable because it has been revised to remove the reference numbers 18 from the structures configured to attach to reference number 18 (skewer). However, there are no reference numbers to denote what these other structures intended to attach to the skewer are. 
Figure 14 is acceptable. 
Figure 23 is not acceptable for the following reasons: it is disclosed by applicant as illustrative of an embodiment of a magnetically actionable locking assembly adapted to move from a first locked position to a second unlocked position when a magnetic force is applied, this drawing is a duplicate of Figure 1 of Lian et al. (U.S. 2012/0326871), incorporated by reference in the originally filed specification. Lian’s Figure 1 is disclosed as an exemplary magnetic tag 10 with attachment element 12 that secures tag 10 to an item such as an article of clothing. Paragraph 31 explains the operation of the tag 10 and discloses the attachment element 12 as piercing the article of clothing sandwiching the item between element 12 and tag 10, and when magnet location region 18 moves away from the magnets 29,31, the   

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 126,128 (new Figure 23).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 23-40 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Claims 23 and 39 recites a coupler mechanism with a contoured plastic exterior with a metal post movably retained in an interior of the coupler mechanism by a magnetically actionable locking assembly, the assembly adapted to move from a first locked position to a second unlocked position when a magnetic force is applied to the plastic exterior in a manner that causes the metal post to move from a retained position to a non-retained position and the non-retained position allows for detachment of the facemask bar portion from the helmet.  What is the structure of the magnetically actionable locking assembly such that it is adapted to move when a magnetic force is applied? It appears there needs to be at least a magnetic structure as part of the locking assembly or coupler mechanism.  Claim 24 recites the magnetically actionably locking assembly is adapted to move from the first 

Allowable Subject Matter
Claim 22-40 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.

Response to Arguments
	Applicant’s remarks have been considered. The new matter rejection under 35 USC 112a is withdrawn upon further review of the application. Regarding independent claims 23, 39, and 40, the drawing objections above outline the missing illustrative details. For claim 40, applicant directs the examiner to the specification and embodiments of Lian (Fig.23) and further submits that various structural and functional aspects of the numerous embodiments encompassed by the claims are not indefinite and would be understood by one of skill in the art as they are generally conventional as admitted by the prior art itself, e.g. Xue 7073236 and the particular placement of springs, magnets, etc vary in different embodiments such as the spring of Xue et al. positioned differently than the spring used by Lian, and the spring/magnet combination used in Yokoyama 4603453 as well as the spring in Thoonsen 8573011, all of which are incorporated by reference. The examiner notes the incorporation by 
As set forth in the drawing objections and rejections under 35 USC 112b of the nonfinal OA of 11/12/2020, the structural details of the coupler mechanism and magnetically actionable locking assembly as in independent claims 23, 39 and 40 are not conventional in the context of a football helmet and facemask/bar portion, and therefore the details of these claimed features are essential for a proper understanding of the disclosed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732